PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/019,089
Filing Date: 26 Jun 2018
Appellant(s): COSIC et al.



__________________
Joseph W. Ragusa (Reg. No. 38586)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 08/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/10/2021 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
Claim 1 recites
1.	(Previously Presented) A combustion chamber assembly of a gas turbine, for combusting a fuel in the presence of combustion air, the combustion chamber assembly comprising:
a combustion chamber, in which combustion of the fuel occurs, the combustion chamber being delimited by a wall;
a precombustion chamber, arranged upstream, in a fuel feeding direction, of the combustion chamber;
an atomization device configured to feed a liquid fuel to the precombustion chamber; and
a swirl body configured to feed the combustion air and a gaseous fuel to the precombustion chamber,
wherein:
the combustion chamber assembly is configured as a dual-fuel combustion chamber assembly, which, in a gas fuel operating mode, feeds a mixture of the gaseous fuel and the combustion air to the combustion chamber via the swirl body, and which, in a liquid fuel operating mode, feeds the liquid fuel to the combustion chamber via the atomization device and the combustion air to the combustion chamber via the swirl body, and
the atomization device comprises:
an atomization lance with at least one atomization nozzle, the atomization lance being centrally arranged in the combustion chamber assembly with respect to a longitudinal center axis of the combustion chamber assembly, a plurality of atomization nozzles, the plurality of atomization nozzles being arranged in the combustion chamber assembly in a decentralized manner with respect to the longitudinal center axis of the combustion chamber assembly, and
an adjoining component configured to at least partially surround the centrally arranged atomization lance, the adjoining component being configured and dimensioned so as to form a radial gap

to supply the combustion chamber with the combustion air via the radial gap and bypassing the swirl body, 
wherein the adjoining component is configured to form the radial gap, the radial gap being dimensioned such that the combustion air flow fed via the radial gap between 1 % and 10% of the combustion air flow that is feedable to the combustion chamber via the swirl body.

Regarding the rejection of independent claim 1:
Appellant arguments (p. 6-8) that “the structure of the adjoining component, and specifically 
how the radial gap that is formed by the adjoining component is dimensioned … such a claim feature cannot reasonably be said, when the feature is read in context and in its entirety, to be directed to a ‘desired result and an intended use.’”
Furthermore, appellant argues that Examiner is relying on incorrect assertion that “the limitation in question is simply a desired result and intended use, the Examiner again relies upon the theory that Smith’s structure would have been “capable of” providing the recited airflow.”  
Examiner does not agree with appellant’s argument.   Prior art of Smith and appellant structure is designed the same way and configured to do the same thing. Both, prior art  Smith and the claim  comprise:
a combustion chamber, 
a precombustion chamber, 
an atomization lance with at least one atomization nozzle, 
a swirl body, 
the combustion chamber assembly is configured as a dual-fuel combustion chamber assembly, which, in a gas fuel operating mode, feeds a mixture of the gaseous fuel and the combustion air to the combustion chamber via the swirl body, and which, in a liquid fuel operating mode, feeds the liquid fuel to the combustion chamber via the atomization device and the combustion air to the combustion chamber via the swirl body, 

6.	Both, prior art Smith and the claimed structures are configured to operate in the same way. Both combustion chamber assemblies feed a mixture of gaseous fuel and combustion air to the combustion chamber via the swirl body when operating in a gas-fuel mode; and feed liquid fuel via the atomization device and combustion air to the combustion chamber via the swirl body when operating in a liquid-fuel mode.  Additionally, both adjoining components supply the combustion chamber with combustion air via the radial gap, bypassing the swirl body.
Appellant’s further argument on pp. 8-9 of the Appeal Brief, is reproduced below: 
With regard to these positions, not only should a “configured to” limitation such as the one in question never be construed as merely an “intended use,” the applicable case law affirmatively holds that in order for prior art to be effective against claims that define a structure “configured to” perform a function, the prior art must show a purposeful structural design performing the recited function that is beyond mere capability. See In re Giannelli, 739 F.3d 1375, 1379 (Fed. Cir. 2014); see also Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1349 (Fed. Cir. 2012) (noting that claim language “configured to” is construed more narrowly than “capable of” and holding that where claim language including the phrase “‘adapted to” is to be construed consistent with “configured to” language it requires that the structure must be “designed or configured to accomplish the specified objective, not simply that [it] can be made to serve that purpose.”).
Thus, the case law is quite clear that a structural element “configured to” perform a function cannot be interpreted as being met by a reference that is simply “capable of’’ meeting the recited function. To meet a structure recited in “configured to” form requires a structure be shown in the prior art that is more than just capable of performing a function, but must actually be made to perform the function. See Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335 (Fed. Cir. 2012).”
Examiner notes that In re Giannelli against Smith per se, is inapplicable because Smith’s structure is identical to appellants’ without any additional structure that makes it special or distinct from 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACEK LISOWSKI/Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741

/THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                        
                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.